TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 26, 2018



                                     NO. 03-17-00296-CR


                                   Robert Isreal, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
   AFFIRMED IN PART ON MOTION FOR REHEARING; VACATED IN PART ON
        MOTION FOR REHEARING -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. The Court’s

opinion and judgment dated August 8, 2018 are withdrawn. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the trial court’s judgments

of conviction as to Counts 2 and 3. Therefore, the Court vacates the trial court’s judgments of

conviction for second degree aggravated family violence assault in Counts 2 and 3 and affirms

the trial court’s judgment of conviction for first degree aggravated family violence assault in

Count 1. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.